—Judgment unanimously affirmed. Memorandum: Viewing the evidence, the law and the circumstances of this case in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Although defendant’s representation was not error free, defendant failed to demonstrate that he was “deprived of a fair trial by less than meaningful representation” (People v Flores, 84 NY2d 184, 187). We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Chautauqua County Court, Noonan, J. — Aggravated Sexual Abuse, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder and Law-ton, JJ.